Case 2:20-cr-00134-JFW Document 66 Filed 09/21/20 Page 1 of 2 Page ID #:264



  1

 2

  3                                                                    'SEP 2 1 2020
 4                                                                                      aye,;
  5

 6

 7

 8

 9                              UI~TITED STATES DISTRICT COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11
      UNITED STATES OF AMERICA,                 NO. C~-. Zo" I3 y - J F
 12
                   Plaintiff,                   ORDER10F DETENTION)LSETTING
 13                                             CONDITIONS OF RELEASE AFTER
              v.                                HEARING(18 U.S.C. §3148( ):
 14                                              Allegations of Violation ofPretrial
         G6~ar(,~0        ~~1~~                  onditions of Release)
 15
                   Defendant.                       l~'`~` ~'Q'^'`~`'~' F" ~ J~J bG
 16                                                        P~,S~~s
                                                    A.
 17
             On motion of the Government involving an alleged violation of conditions of
 18
      pretrial release, and a warrant for arrest,
 19

20
            The court finds there is:
21
      (1)
22
            (A) () Probable cause to believe that the defendant has committed a
23
                           Federal, State, or local crime while on release and/or
24
            (B) (~ Clear and convincing evidence that the defendant has violated any
25
                           other condition of release; and
26
      (2) (A) (            Based on the factors set forth in 18 U.S.C. §3142(g), there is no
27
                           condition or combination of conditions ofrelease that will assure
28
                           that the defendant will not flee or pose a danger to the safety or
Case 2:20-cr-00134-JFW Document 66 Filed 09/21/20 Page 2 of 2 Page ID #:265



  1                   any other person or the community; or
          (B) (       The defendant is unlikely to abide by any condition or
  3                   combination of conditions ofrelease.
 4 (3)         () There is probable cause to believe that, while on release, the
 5                    defendant committed a Federal, State, or local felony, and the
 6                    presumption that no condition or combination of conditions will
 7                    assure that the person will not pose a danger to the safety of any
 8                    other person or the community has not been rebutted.
 9                                         OR
 10 (4)        ()     The court finds that there are conditions ofrelease that will assure
 11                   that the defendant will not flee or pose a danger to the safety any
 12                   other person or the community, and that the defendant will abide
 13                   by such conditions. See separate Order setting conditions.
 14            () It is further ordered that this order is stayed for 72 hours in order
 15                   to allow the Government to seek review from the assigned district
 16                   judge or criminal duty district judge as appropriate.
 17                                        OR
 18                                         C.
 19            (
               ~IT IS ORDERED defendant be detained and remanded to the
20                    custody ofthe Bureau ofPrisons to begin serving his sentence.
21    DATED:
               ti~ ~~
22

23

24                                 PEDRO~. CA`STILLO
                                   UNITE STATES MAGISTRATE JUDGE
25

26

27

28

                                                                                     -2-I
